Citation Nr: 1129670	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-35 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for dental disability, to include for VA treatment purposes.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to November 1945.  This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans' Affairs (VA).  In September 2009, the Board remanded the claim to the RO for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the evidence shows that Veteran suffered service trauma to the area around tooth 5/R5 when that tooth was extracted during service.  

2.  The Veteran has current dental disability in the form of excessive non-alveolar bone loss to the area around tooth 5/R5.  The bone loss is reasonably shown to have been caused by the tooth extraction in service and he should receive appropriate treatment to that area. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for dental disability in the form of excessive non-alveolar bone loss around the area of tooth 5/R5, and for appropriate treatment have been met.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for dental disability the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

I.  Factual Background

In the September 2009 remand, the Board affirmatively found that a 1945 tooth extraction during service described by the Veteran constituted dental trauma.  The Board noted that the described cutting open of the Veteran's gums and subsequent hammering upon his jaw bone (described in more detail below) went beyond what would be contemplated as the intended effects of normal dental treatment.  

On January 2011 VA dental examination, the Veteran reported that during combat operations in Germany during service, he experienced a painful tooth with progressive swelling of the right side of the face.  He suffered for around 8 days before transportation could be arranged to evacuate him back to a dental station.  He stated a history of trauma to the area of the upper right first premolar (tooth #5/R5) as a result of a very difficult surgical procedure.  The treating dentist attempted to extract tooth #5/R5 after the crown broke off during the initial attempt at a forceps extraction.  The treating dentist and his assistant then used a hammer and chisel to chip away the bone on the front and back of tooth #5/R5 and extract the remainder of the tooth/root.  The Veteran felt that as a consequence of the procedure he intermittent soreness in the facial aspect of the alveolar bone in the area of teeth #5 and #6.  In addition, the Veteran stated that he had spent 10 days in the hospital following the surgery recuperating. 

Physical examination showed a noticeable concavity of the facial aspect of the ridge of the area of tooth 5, likely due to the removal of the bone during tooth extraction.  In addition, the maxillary sinus started approximately two millimeters below the bony crest in the area of #5/R5 making it more likely than not that the removal of the root of the upper first premolar affected the right maxillary sinus to some extent, which could have accounted for the symptoms described by the Veteran since the time of the extraction.  

The Veteran's maximum inter-incisional opening was 38 millimeters.  The maximum right lateral excursion was 9.5 mms and the maximum left lateral excursion was 8.5 mms.  The maximum protrusive excursion was 10 mms.  The Veteran had an acceptable range of motion of the lower jaw with no signs or symptoms of temporomandibular disease.  There was no popping, no crepitus and no clicking of the left and right joints noted.  There were also no internal derangements noted.  

There was a partial set of teeth present.  There was definite bone loss in the area of #5/R5; otherwise there was no significant non-alveolar bone loss noted in the mandible, maxilla or hard palate.  The examiner commented that the examination confirmed loss of tooth #5/R5, maxillary right first premolar with excessive loss of non-alveolar bone in the area of the extraction.  

The examiner could not detect any popping, clicking, pain or crepitus of either the right or left temporomandibular joint when the Veteran moved his mandible in opening/closing, right and left lateral excursions and protrusive excursions.  The remaining anterior teeth were severely abraided from bruxism and an end to end biting pattern in the anterior from the loss of posterior support in the maxilla.  Joint function was not found to be limited by pain, fatigue, weakness, lack of endurance or incoordination.  

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150. Compensation is available for loss of teeth if such is due to the loss of substance of body of the maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not due to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id., Note following Diagnostic Code 9913.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service- connected solely for the purpose of establishing eligibility for outpatient dental treatment. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.   

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service- connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); certain homeless and other enrolled veterans (Class II(b) eligibility); those who were detained as a Prisoner of War (POW) (Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  Veterans who qualify for Class I treatment may be authorized any dental treatment as reasonably necessary to maintain oral health and masticatory function.  Veteran's who qualify for Class II (a) treatment may be authorized any treatment as reasonably necessary for the correction of their service-connected noncompensable dental disability or condition.  38 C.F.R. § 17.161.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Analysis

The Board notes that the Veteran's service treatment records are, for the most part, unavailable.  However, the Veteran has credibly testified that he underwent a difficult tooth extraction of tooth R5/5 in service.  As mentioned above, the Board, in the earlier remand, found that the operation, which included the use of hammer and a chisel, went beyond the intended effects of dental treatment, and thus constituted dental trauma.  See VAOPGCPREC 5-97.  See also Nielson v. Shinseki, 607 F.3d 802.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran suffered service trauma when he underwent the tooth extraction.  38 C.F.R. §§ 3.102, 4.150, 17.161. 

Additionally, during the January 2011 VA dental examination, the examining dentist found a noticeable concavity of the facial aspect of the ridge of the area of tooth 5, likely due to the removal of the bone during tooth extraction.  The examiner also found that there was excessive loss of non-alveolar bone in the area of the extraction.  Thus, it is reasonably shown that the Veteran has some level of dental disability (i.e. non-alveolar bone loss) as a result of the extraction in service.  Additionally, as the bone loss resulted from service trauma, it may be considered service-connected for both VA compensation (as appropriate) and treatment purposes.  38 C.F.R. §§ 4.150, 17.161. 

The Board notes that the January 2011 VA dental examination also found that the Veteran's inter-incisal range was limited to 38 mm, a finding which suggests some disability of temporomandibular articulation.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9905.  However, even if such disability is present, there is no indication from the record that it is in any way related to the Veteran's tooth extraction during service.  

Whether the Veteran's service-connected non-alveolar bone loss in the area around tooth #5 will warrant a compensable rating under 38 C.F.R. § 4.150 is a question for the RO in the first instance.  However, regardless of whether a compensable rating is awarded, the Veteran will at qualify for some dental treatment for dental disability due to service trauma at this area.  38 C.F.R. § 17.161(c).  


ORDER

Service connection for dental disability, to include for VA treatment purposes, is granted.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


